EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Mr. Andy Han on March 11, 2021.

The application has been amended as follows: 
Cancel non-elected claims 1-7.
Claim 11. (Currently Amended) The apparatus of claim 8, further comprising one or more second walls, wherein the one or more first walls comprise multiple first walls surrounding the another portion of the first layer of the powder bed over a first area of the build platform, wherein the one or more second walls comprise multiple second walls surrounding the another portion of the second layer of the powder bed over a second area of the first layer of the powder bed, and wherein the second area is smaller than the first area.

Claim 18. (Currently Amended) The apparatus of claim 15, further comprising one or more second walls, wherein the one or more first walls comprise multiple first walls surrounding the another portion of the first layer of the powder bed over a first area of the build platform, wherein the one or more second walls comprise multiple second walls surrounding the another portion of the second layer of the powder bed over a second area of the first layer of the powder bed, and wherein the second area is smaller than the first area.
Allowable Subject Matter
Claims 8-9, 11-16 and 18-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Del Mundo et al (2011/0049766) discloses a sprayer applies a laser-active coating and the coating comprises a base polymer and a pigment and may also comprise polymeric binders which is preferably water soluble ([0048]-[0049]).  However, Del Mundo does not teach that the sprayer applies a powder material or is capable of applying a powder material and that the apparatus includes a processor communicatively coupled to control operations of the build platform, the powder dispensing unit and the one or more light sources, the processor configured to perform operations comprising:
controlling the powder dispensing unit to dispense the powdered material to form a first layer of a powder bed on the support surface of the build platform;
controlling the one or more light sources to emit the one or more beams of light to selectively fuse a portion of the first layer of the powder bed to form one or more first walls out of the fused portion of the first layer of the powder bed such that the one or more first walls contain another portion of the first layer of the powder bed on the build platform; and
controlling the heating and cooling elements based on data from the temperature sensor to control a temperature of the build platform.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743